Citation Nr: 0319372	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  96-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
August 1970, and from May 1980 to October 1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim of service connection for PTSD.  

In July 1997, the Board reopened the veteran's claim and 
remanded it for additional development.  


REMAND

In June 2002, the Board undertook additional development of 
the veteran's claim pursuant to authority granted by 38 
C.F.R. § 19.9 (a) (2) (2002).  In Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R.§ 19.9(a)(2) (2002).  As such, although the Board has 
obtained additional evidence in response to its' development 
letter, in light of the Federal Circuit's decision, the case 
must be remanded for preparation of a supplemental statement 
of the case (SSOC).  Also, some of the development directives 
had not yet been accomplished at the time of the Disabled 
American Veterans case invalidating 38 C.F.R. § 19.9 (a) (2).  
As such, these directives must be accomplished.  

It is noted that the veteran has submitted a copy of what 
appears to be a Purple Heart medal with his name engraved on 
the back of said medal.  The veteran also submitted a copy of 
DA Form 1577, dated in May 1992, from the Chief, Awards 
Branch, Entitlements Division, Department of the Army, St. 
Louis, Missouri 63132-5200 showing that issuance of the 
Purple Heart Medal was authorized.  The RO should obtain the 
veteran's Official Military Personnel File (OMPF) from the 
National Personnel Records Center (NPRC) in St. Louis.  The 
RO should ensure that the OMPF has an official copy of the 
above-cited DA Form 1577, along with an award citation for 
the veteran's Purple Heart medal.  If the RO cannot obtain 
such documents from the NPRC, it should ask the NPRC where 
the DA Form 1577 and a copy of all of the veteran's award 
citations can be obtained.  

As such, the veteran's claim is REMANDED to the RO for the 
following action:

1.  The RO should ensure that copies of 
all current relevant medical reports 
regarding the veteran's PTSD are included 
in the claims folder.

2.  The RO should ask the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide all 
available information, including unit 
histories and Operational Reports - 
Lessons Learned (OR-LL), as well as 
casualty reports and KIA and WIA 
summaries, for the Headquarters & 
Headquarters Battery, 1st Battalion, 14th 
Artillery, 23rd Infantry (Americal) 
Division for the period from March to May 
1970, and for "A" Battery, 1st 
Battalion, 14th Artillery, 23rd Infantry 
(Americal) Division for the period from 
May 1970 to July 1970.

3.  The RO should obtain the veteran's 
Official Military Personnel File (OMPF) 
from the National Personnel Records 
Center (NPRC) in St. Louis.  The RO 
should ensure that the OMPF has an 
official copy of the veteran's DA Form 
1577, along with an award citation for 
the veteran's Purple Heart medal.  If the 
RO cannot obtain such documents from the 
NPRC, it should ask the NPRC where the DA 
Form 1577 and a copy of all of the 
veteran's award citations can be 
obtained.  

The RO should also ask the National 
Personnel Records Center (NPRC) to make a 
further search for any service medical 
records showing the veteran's admission 
or treatment at the 27th Surgical 
Hospital, Chu Lai, Republic of Vietnam, 
on April 20, 1970.  In addition, the RO 
should ask the NPRC to provide copies of 
all unit morning reports or sick reports 
identifying the veteran while assigned to 
the Headquarters & Headquarters Battery, 
1st Battalion, 14th Artillery, 23rd 
Infantry (Americal) Division for the 
period from March to May 1970, and while 
assigned to "A" Battery, 1st Battalion, 
14th Artillery, 23rd Infantry (Americal) 
Division for the period from May 1970 to 
July 1970.

4.  If any stressors are verified as a 
result of the requested development, or 
if verification of the veteran's Purple 
Heart medal is obtained, the veteran 
should be scheduled for a VA psychiatric 
examination.  The examiner should be 
asked to review the entire record in 
conjunction with the examination.  The 
report of the examination should include 
a list of diagnoses of all psychiatric 
disorders the veteran has.  If a 
diagnosis of PTSD is reported, the 
examiner should identify the stressor or 
stressors on which the diagnosis is 
based.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  In the event that the veteran's claim 
is not resolved to the satisfaction of 
the appellant, he should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The SSOC 
should include a discussion of all 
evidence obtained February 2002 SSOC.  
The appellant and the representative 
should be afforded the applicable time to 
respond.  If further appellate action is 
necessary, it should be accomplished.  
Thereafter, the case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




